In the Supreme Court of Georgia



                               Decided: May 3, 2022



     S22Y0748. IN THE MATTER OF REGINALD J. LEWIS.

     PER CURIAM.

     This disciplinary matter is before the Court on the petition for

voluntary discipline filed by respondent Reginald J. Lewis (State

Bar No. 451251) before the issuance of a Formal Complaint. See Bar

Rule 4-227 (b). In his petition, Lewis, who has been a member of the

State Bar of Georgia since 2002, agrees to accept the imposition of a

six-month suspension as discipline for his admitted violations, in

three separate client matters, of the Georgia Rules of Professional

Conduct (“GRPC”) found in Bar Rule 4-102 (d). The State Bar has

responded to Lewis’s petition, recommending that the Court accept

the discipline proposed, and we agree to do so.

     With regard to State Disciplinary Board Docket (“SDBD”)

Number 7522, Lewis admits that on August 22, 2018, a client hired
the law firm he worked for to represent her in connection with a

personal injury case; that the case was assigned to Lewis in January

2019, but he did not perform any work on the case or communicate

with the client; that, in September 2019, he notified the client by

letter that he was no longer representing her; and that the client

then requested her client file, but he failed to return it. By these

actions, Lewis admits that he violated Rules 1.3, 1.4, and 1.16 (d) of

the GRPC.

     With regard to SDBD No. 7523, Lewis admits that in January

2016 another client hired the law firm Lewis worked for to represent

her in a personal injury matter; that her case was assigned to Lewis;

that on May 8, 2017, he filed a statement of claim on behalf of that

client in the Magistrate Court of Fulton County; that the parties

consented to transferring the case to the State Court of Fulton

County; that, after the transfer, he performed no additional work on

the client’s case and failed to communicate with her; and that in July

2018, he filed a dismissal without prejudice of the client’s case, but



                                  2
did not advise the client that he had done so. Lewis admits that in

this matter, he violated Rules 1.2, 1.3, and 1.4 of the GRPC.

     Finally, with regard to SDBD No. 7524, Lewis admits that a

third client retained him to represent her in connection with a

personal injury matter; that on August 22, 2014, he filed a lawsuit

on that client’s behalf; that when the case was put on a calendar call

for April 26, 2017, he failed to appear and the court therefore

dismissed the case without prejudice; that he did not notify the

client of the dismissal; that he attempted to file a renewal action,

but missed the deadline by a week; that he did not inform the client

of the error; that in January 2018, the defendant filed a motion to

dismiss the renewal action as untimely; that he neither informed the

client of the motion, nor responded to it; and that, although the trial

court granted the motion in April 2018, he failed to inform the client

about the dismissal of her action. Lewis admits that in this matter,

he violated Rules 1.1, 1.2, 1.3, 1.4, and 3.2 of the GRPC.




                                  3
      Although Lewis acknowledges that the maximum penalty for a

single violation of Rules 1.1, 1.2, and 1.3 is disbarment,1 he asserts

in mitigation that he has no prior disciplinary record; that he lacked

a dishonest or selfish motive; that he has been cooperative during

these disciplinary proceedings; and that he is remorseful. See ABA

Standards for Imposing Lawyer Sanctions (1992), Standard 9.32 (a),

(b), (e), and (l). Lewis admits no factors in aggravation of discipline

and requests that this Court impose a six-month suspension for his

multiple violations of the GRPC.

      In its response, the State Bar asserts that Lewis’s petition

contains admissions of fact sufficient to authorize the imposition of

the discipline he has requested; that the Bar believes that the

requested discipline meets this Court’s previously stated objectives

for the imposition of discipline in that it will serve “as a penalty to

the offender, a deterrent to others and as an indication to laymen

that the courts will maintain the ethics of the profession,” In the



      1 A public reprimand is the maximum penalty for a violation of Rules 1.4,
1.16 (d), and 3.2.

                                      4
Matter of Dowdy, 247 Ga. 488, 493 (277 SE2d 36) (1981); and that

under the ABA Standards, which this Court has stated are

instructive in considering discipline, see In the Matter of Morse, 266

Ga. 652 (470 SE2d 232) (1996), a suspension is generally

appropriate when, as here, a lawyer knowingly fails to perform

services for a client and causes injury or potential injury to a client

or when a lawyer engages in a pattern of neglect and causes injury

or potential injury to a client. See ABA Standard 4.42. The Bar

accepts all of the mitigating factors identified by Lewis, but asserts

in aggravation that Lewis committed multiple offenses, that he

engaged in a pattern of misconduct, and that he has substantial

experience in the practice of law. See ABA Standard 9.22 (c), (d), and

(i). Nevertheless, the Bar urges this Court to accept Lewis’s petition

and impose a six-month suspension, asserting that similar cases

have resulted in similar discipline. See In the Matter of Kirby, 312

Ga. 341 (862 SE2d 550) (2021) (six-month suspension for attorney

who violated Rules 1.2, 1.3, 1.4, and 1.16 in four separate matters);

In the Matter of Johnson, 303 Ga. 795 (815 SE2d 55) (2018) (six-

                                  5
month suspension for attorney who violated Rules 1.3, 1.4, 1.6, 1.15

(I), 1.16 (d), and 5.5 in seven separate matters); In the Matter of

Huggins, 291 Ga. 92 (727 SE2d 500) (2012) (six-month suspension

with conditions for attorney who violated Rules 1.3, 1.4, 1.15 (I) and

(II), 1.16, and 9.3 in connection with five client matters); and In the

Matter of Graziano, 299 Ga. 7 (785 SE2d 537) (2016) (six-month

suspension with conditions for attorney who violated Rules 1.3, 1.4,

and 1.16).

     We have reviewed the record and, in light of the mitigating

factors present in this case, including particularly the absence of any

prior disciplinary history, we agree that a six-month suspension is

an appropriate sanction for Lewis’s violations. Accordingly, we

hereby order that Lewis be suspended from the practice of law in

this State for six months.2 Because there are no conditions on

Lewis’s reinstatement other than the passage of time, there is no



     2  During the term of the suspension, we urge Lewis to utilize the State
Bar’s Law Practice Management Program and other resources designed to
prevent a future failure to meet the professional obligations of a Georgia
lawyer.

                                     6
need for him to take any action either through the State Bar or

through this Court to effectuate his return to the practice of law.

Instead, the suspension based on this opinion will take effect as of

the date this opinion is issued and will expire by its own terms six

months later. Lewis is reminded of his duties pursuant Bar Rule 4-

219 (b).

     Petition for voluntary discipline       accepted.   Six-month
suspension. All the Justices concur.




                                 7